Citation Nr: 1035917	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by a knot in the back.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran participated in an informal conference with the RO's 
Decision Review Officer (DRO) in June 2007.

In his November 2006 substantive appeal (VA Form 9), the Veteran 
requested the opportunity to testify in support of his claim at a 
hearing held before a Veterans Law Judge.  In August 2007, 
however, the Veteran withdrew his request for a hearing, and he 
has not renewed his request to testify at a Board hearing since 
that time.  Thus, the Board finds that his request to testify at 
a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1967 to September 1970.

2.  In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his appeal on the issue of service connection for 
a disorder manifested by a knot in the back is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the 
issue of service connection for a disorder manifested by a knot 
in the back, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by an appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran in August 2007 specified that he wished to 
withdraw his appeal as to the issue of service connection for a 
disorder manifested by a knot in the back.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that claim.  Accordingly, the Board does not 
have jurisdiction to review the appeal for that claim, and it is 
dismissed.


ORDER

The appeal as to the issue of service connection for a disorder 
manifested by a knot in the back is dismissed.









REMAND

Upon review, the Board finds that the claim of service connection 
for hypertension must be remanded for further evidentiary 
development.  

The record on appeal shows that the Veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits.  Where there is factual notice to VA that a Veteran is 
receiving SSA disability benefits, VA has the duty to acquire a 
copy of the SSA records, including the decision granting SSA 
disability benefits and the supporting medical documentation, if 
they are relevant.  SSA records are relevant if either (1) there 
is an SSA decision pertaining to a medical condition related to 
the one for which the Veteran is seeking service connection or 
(2) there are specific allegations "giv[ing] rise to a 
reasonable belief" that the SSA records may pertain to the 
claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Here, the record does not specifically reveal the basis for the 
Veteran's award of SSA disability benefits.  An RO inquiry, 
however, indicates that the SSA "disability onset date" was in 
June 2004.  The record elsewhere shows that on the same date in 
June 2004 the Veteran was admitted to a private (non-VA) medical 
facility for treatment of a cerebrovascular accident (CVA) 
related to his hypertension.  In other words, it appears that the 
Veteran's award of SSA disability benefits is related to his CVA, 
which was due to hypertension.  Accordingly, the SSA records are 
potentially relevant to the claim of service connection for 
hypertension, and the SSA records must be obtained.  

For this reason, the claim is REMANDED for the following action:

1. After completing any initial notice 
and/or development deemed warranted based 
upon a review of the entire record, the RO 
should take appropriate steps to contact 
the SSA and attempt to obtain any records 
pertinent to the Veteran's award of Social 
Security disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized 
in rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
should be informed of same in writing.  

2.  After completing the requested action, 
the RO should review the entire record and 
undertake any additional notification 
and/or development warranted by the record, 
to include scheduling the Veteran for a VA 
examination.  Then, the RO should 
readjudicate the remanded claim in light of 
all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


